                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA
and THE STATE OF FLORIDA,
ex rel. CHRISTINA PAUL,

     Plaintiffs,                               Case No. 8:18-cv-396-T-36 JSS

            v.

BIOTRONIK, INC.,

      Defendant.
_______________________________/

        NOTICE OF SUBSTITUTION OF GOVERNMENT COUNSEL

      PLEASE TAKE NOTICE that the undersigned Assistant United States

Attorney, on behalf of the United States of America, hereby enters his appearance

in substitution for Assistant United States Attorney W. Stephen Muldrow in this

case, and requests that the Court direct all notices and orders and the like to its

undersigned counsel at the address indicated below.

                                        MARIA CHAPA LOPEZ
                                        United States Attorney


                                 By:    /s/Lacy R. Harwell, Jr.
                                        Lacy R. Harwell, Jr.
                                        Assistant United States Attorney
                                        Florida Bar No. 714623
                                        400 N. Tampa Street, Suite 3200
                                        Tampa, Florida 33602-4798
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6200
                                        E-mail:      randy.harwell@usdoj.gov
                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 24, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send

a notice of electronic filing to all counsel of record:

      Robert J. Aranda
      r.aranda@cttalaw.com

      Counsel for Qui Tam Relator

      I FURTHER CERTIFY that I also sent a copy of the foregoing to the

following individuals by United States First Class Mail, postage pre-paid:

      Brett Elliott
      U S Department of Justice (Civil Division-DC)
      Civil Division
      P.O. Box 261
      Ben Franklin Station
      Washington, DC 20044



                                         /s/Lacy R. Harwell, Jr.
                                         Lacy R. Harwell, Jr.
                                         Assistant United States Attorney




                                            2
